DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The previous rejections are overcome by amendment.  Applicant's arguments filed 5/04/2022 state that no new matter is added by the amendment, which removes all references to the original ct, st  notation, including from the “range rate equation” identified below.  However, the Remarks provide no discussion of such amendment and do not clarify the changes with respect to the originally filed disclosure, which indicates that the range rate equation of step b is the equation which was previously presented.  The rationale for the change is unclear and the specification is inconsistent with the claims as amended.  If the ct, st  terms as originally filed are erroneous, the specification should be amended and accompanied by appropriate explanation. See MPEP 2163.07 (II).  If the original specification is correct, the claims should be restored to be consistent with the specification and the issues raised previously with respect to this notation should be addressed. 
An issue concerning Figure 7 is additionally identified, requiring clarification.  
Drawings
The drawings are objected to because paragraph [0082] of the specification indicates that “dot 10” of Figure 7 is the estimated “center of rotation”.  However as is apparent from the specification (e.g. [0077]-[0079]) and claims, the center of rotation is estimated to be the intersection of lines lCA and lPH.  Figure 7 is inconsistent with this disclosure, instead showing point 10 clearly offset from the intersection.   Clarification or corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is amended to change the “range rate equation” of step b) from 
    PNG
    media_image1.png
    46
    208
    media_image1.png
    Greyscale
  to:  
    PNG
    media_image2.png
    58
    233
    media_image2.png
    Greyscale
, identifying 
    PNG
    media_image3.png
    22
    78
    media_image3.png
    Greyscale
 as “longitudinal and lateral components” of the range rate equation, which are employed later in step h as amended.  However, the specification is not found to support such a change.  Rather, the range rate equation is expressed employing 
    PNG
    media_image4.png
    32
    28
    media_image4.png
    Greyscale
 as originally presented in the claim at [0052] and [0072].   There is no teaching that the equation of step b of the originally described invention is instead 
    PNG
    media_image2.png
    58
    233
    media_image2.png
    Greyscale
, nor is such apparent to one of ordinary skill in the art.  The amendment introduces new matter.  Claims 2-3, 6-10, and 12 depend on claim 1 and likewise fail to comply with the written description requirement. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646